UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rothschild Broadcast Distribution Systems, LLC

 

Plaintiff,
-against- 1:20 cy. 10301 ( )
MOTION FOR ADMISSION
Pexip, Inc. PRO HAC VICE
Defendant.

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York, Jay Johnson hereby move this Court

 

for an Order for admission to practice Pro Hac Vice to appear as counsel for

Rothschild Broadcast Distribution Systems, LLC

in the above-captioned action.

Iam in good standing of the bar(s) of the state(s) of _Texas and

 

there are no pending disciplinary proceedings against me in any state or federal court. I have
never been convicted of a felony. I have never been censured, suspended, disbarred or denied

admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: 12/7/2020 Respectfully Submitted,
Jay Johnson

 

Applicant Signature: /S/Jay Johnson

 

Applicant’s Name: Jay Johnson

Kizzia Johnson PLLC

 

Firm Name:

 

Address: 1910 Pacific Ave., Suite 13000
City/State/Zip: Dallas, TX 75201

 

 

Telephone/Fax: 214-451-0164/214-451-0165

 

Email: jay@kjpllc.com

 
